DLD-370                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-3133
                                       ___________

                                IN RE: EILEEN VEY,
                                                Petitioner
                       ____________________________________

                          On a Petition for Writ of Mandamus
                       ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 4, 2016
        Before: CHAGARES, GREENAWAY, JR. and GARTH, Circuit Judges

                                (Filed: September 1, 2016)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Eileen Vey has filed a petition for a writ of mandamus asking this Court for an

order transferring a residence to her. More specifically, she asks the Court to order a

person she identifies as Jerry Tyskiewiez, Director of Services, Department of Real

Estate, Pittsburgh, Pennsylvania, to transfer to her a house from her former husband. Vey

states that her former husband has suffered a heart attack and that bill collectors will take




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the house before she can claim it through his will. She has attached a document to her

petition that purports to be a copy of the will.

         A writ of mandamus is a drastic remedy available only in extraordinary cases.

See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner

seeking mandamus must demonstrate that “(1) no other adequate means exist to attain the

relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and

(3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558 U.S.

183, 190 (2010) (per curiam) (internal quotation marks and citation omitted).

        Here, there is no basis for granting the petition for a writ of mandamus as Vey has

not shown a clear and indisputable right to the writ or that she has no other adequate

means to obtain the relief desired. For these reasons, we will deny Vey’s petition for a

writ of mandamus.




                                               2